Citation Nr: 0413785	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-23 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for 
tinea versicolor.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO, inter alia, denied service connection for PTSD and an 
increased (compensable) rating for tinea versicolor.  With 
respect to the issue of PTSD, the veteran filed a notice of 
disagreement (NOD) in July 2002 and the RO issued a statement 
of the case (SOC) in January 2003.  The veteran submitted a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2003.  

In a September 2002 statement in support of claim (VA Form 
21-4138), the veteran also disagreed with the denial of his 
claim for an increased (compensable) rating for tinea 
versicolor.  An SOC pertaining to this claim has yet to be 
issued.  

For the reasons explained below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  

The veteran's military occupational specialty (MOS), noted on 
his DD Form-214, was cannoneer.  With respect to his 
stressors, he has reported that while on the artillery firing 
range in Germany with the 1/10 Field Artillery, 3rd Division, 
he witnessed a "Specialist 4 Mazda" get hit with the "back 
blast recoil in the face, neck, and shoulder area.  It was so 
horrifying I can still smell the heat and burning of flesh 
and cloth."  The veteran also has reported that while a 
cannoneer in Vietnam, he became very anxious and nervous due 
to the nature of the fire missions of his artillery battery, 
its location in the field/jungle, and the loud boom and 
muzzle flashes associated with the firing of the howitzers 
that made up the artillery battery.  The veteran reported 
that everyday he prepared himself to die.  He also recounted 
experiencing incoming enemy rocket and mortar fire while 
stationed at Ben Hoa and Swan Loc [Xuan Loc] base camps.  

Furthermore, the veteran has reported having been 
hospitalized for eight days at the Long Bien military 
hospital.  The veteran reported that while hospitalized he 
witnessed severely injured soldiers on the hospital ward, to 
include those with burns and those with amputated body parts.  
He additionally noted that he could still hear the injured 
soldiers' screams, and that many of the soldiers on the ward 
near or next to him died.  

A March 2002 VA mental health clinic progress note from the 
Charleston VA outpatient clinic (VAOPC) reflects a diagnosis 
of PTSD, and major depression secondary to PTSD, associated 
with the veteran's reported hospitalization and his work as a 
cannoneer.  An August 2002 statement from Larry C. Hayes, 
Ph.D., a licensed clinical psychologist at the Savannah Vet 
Center, also notes a diagnosis of PTSD, chronic, moderate to 
severe, with depression due to the veteran's service.  

The Board finds in this case that further RO action is needed 
to ascertain whether there is credible supporting evidence 
that (a) claimed in-service stressor (s) occurred, and, if 
so, whether there is a medical link between any corroborated 
stressor(s) and the veteran's current symptoms.  

The veteran's personnel records are not associated with the 
claims file and should be obtained from the National 
Personnel Records Center (NPRC).  38 U.S.C.A. § 5103A(b)(3) 
(West 2002); 38 C.F.R. § 3.159(c) (2003).   

An August 1970 VA Form 21-526 (Veteran's Application for 
Compensation or Pension), notes the veteran's report of 
having been treated at Long Bien Army Hospital for swelling 
of his right testicle on October 4, 1969, and March 8, 1970.  
A service clinic record, which reflects treatment for 
swelling of a right testicle, notes a date of discharge as 
March 9, 1970, but does not otherwise identify where the 
veteran was treated or the date of admission.  Additionally, 
the veteran's service medical records reflect outpatient 
treatment at the 93rd Evacuation Hospital in Long Bien, and a 
DA Form 3349 (Medical Condition - Physical Profile Record) 
was filled out by a physician from the 24th Evacuation 
Hospital, also in Long Bien.  The veteran's service medical 
records thus appear to reflect inpatient medical treatment, 
although it is not known the specific time period of the 
treatment or at which Army hospital, the 24th or 93rd 
Evacuation hospitals.  Therefore, an attempt should be made 
to obtain from NPRC any available inpatient hospital records, 
for the periods October 1969 and March 1970, from both the 
24th and 93rd Evacuation Hospitals, in Long Bien.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c).   

The Board is aware that the RO notified the veteran by letter 
in May 2003 that it needed specific details about his alleged 
stressors so that an attempt could be made to verify the 
stressors.  No response was received from the veteran.  Given 
that the veteran's claim is being remanded so that additional 
records, if available, may be obtained from NPRC, the RO 
should again afford the veteran an opportunity to provide 
additional information regarding the alleged howitzer 
accident in Germany involving Specialist 4 Mazda, and the 
rocket and mortar attacks on Ben Hoa and Xuan Loc base camps.  
Such information should include the dates (month and year), 
assigned unit, location, and the full names of any 
individuals injured or killed, if applicable.  If the veteran 
responds, then the RO should attempt to corroborate these 
particular claimed stressors by contacting the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center), and any other appropriate source(s), for 
verification.  

Since there is no legal requirement that the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to submit statements from former service comrades or others 
that establish the occurrence of his claimed in-service 
stressful experiences.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).  

The RO is reminded that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002). 

If the occurrence of any of the claimed in-service stressful 
experiences is corroborated, then the RO should arrange for 
the veteran to undergo VA examination for the purposes of 
determining whether the corroborated in-service event(s) 
is/are sufficient to support a diagnosis of PTSD, before the 
claim for service connection of PTSD is considered on the 
merits.  The veteran is herein advised that, in keeping with 
VA's duty to assist, the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
that may be dispositive of the appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility at which the examination is to take place.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

As a final point, the Board notes, as in the introduction 
above, that the veteran has disagreed with the denial of his 
claim for an increased (compensable) rating for tinea 
versicolor.  In this respect, a September 2002 statement in 
support of claim from the veteran noted, 

It should be noted that I had a 10 percent 
rating for the rash that is still present on 
my face from 1971 to 1984.  It was reduced 
because I was unable to keep a VA examination 
at that time.  On my curent [sic] VA 
examination, the examiner fail[ed] to report 
that the rash on my face is yet still 
present.

A notice of disagreement is defined as a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result. While 
special wording is not required, the communication must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  See 38 
C.F.R. §§ 20.201, 20.300, 20.301 (2003); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).

The Board is cognizant that the language reasonably construed 
allows for great leeway in determining whether a statement 
from a claimant is or is not an NOD.  While not necessarily 
finding fault with the RO, the Board interprets the veteran's 
September 2002 statement as "expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the 
result."  

By filing the notice of disagreement, the veteran has 
initiated appellate review of the denial of this claim.  The 
next step in the appellate process is for the RO to issue the 
veteran a statement of the case summarizing the evidence 
relevant to this issue, the applicable laws and regulations, 
and the reasons that the RO relied upon in making its 
determination.  38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 
436 (1997).  

Consequently, the matter of an increased (compensable) rating 
for tinea versicolor must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2003).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the denial of his claim for an increased 
(compensable) rating for tinea 
versicolor.  Along with the SOC, the RO 
must furnish to the veteran and his 
representative a VA Form 9, and afford 
them the applicable time period for 
perfecting an appeal as to the pertinent 
issue.  The veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  The RO should obtain the veteran's 
complete personnel file from the NPRC.  
The RO should also attempt to obtain from 
NPRC any records associated with the 
veteran's reported inpatient medical 
treatment in October 1969 and March 1970 
at the 24th and/or 93rd Evacuation 
Hospitals in Long Bien.  The RO should 
provide NPRC with the name of the 
hospital, month and year of admission, 
along with the name and service/social 
security number of the veteran.  The 
requests should follow the procedures 
prescribed in 38 C.F.R. § 3.159(c) 
regarding obtaining medical records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  

5.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD (specifically, the incident in 
Germany with Specialist 4 Mazda, and the 
mortar and rocket attacks on Ben Hoa and 
Xuan Loc base camps).  Such information 
should include the dates (month and 
year), assigned unit, and full names of 
those wounded or killed, if applicable.  
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information cannot be conducted.  

The veteran should also be invited to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO all military records in his 
possession.

6.  If warranted, the RO should undertake 
any necessary development to 
independently verify the veteran's 
alleged stressful experiences associated 
with the incident in Germany involving 
Specialist 4 Mazda, and the mortar and 
rocket attacks on Ben Hoa and Xuan Loc 
base camps, through independent means.  
In this respect, the RO should request 
that the Unit Records Center provide any 
available information, which might 
corroborate these particular alleged in-
service stressors.  The RO should forward 
all supporting evidence.  

Any additional action necessary for 
independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

7.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development (paragraphs 3-6), 
the RO should prepare a report detailing 
the nature of any specific in-service 
stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If no claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development requested in 
paragraphs 8 and 9, below, and then 
proceed with paragraph 10.   

8.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  In rendering a determination 
as to whether the diagnostic criteria for 
PTSD are met, the examiner is instructed 
that only (a) specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

9.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

10.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

11.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

12.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  

13.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for its 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



